Citation Nr: 1726965	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-49 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an increased evaluation in excess of 50 percent for the service-connected mood disorder due to head trauma with mixed features prior to May 22, 2014.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities under 38 C.F.R. § 4.16(a) prior to May 22, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1976 to September 1978.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) in Oakland, California, of the Department of Veterans Affairs (VA), that granted service connection for a mood disorder due to head trauma with mixed features.  

By way of background, in a November 2007 rating decision, the Veteran was granted entitlement to service connection for a mood disorder at a compensable evaluation of 30 percent. In December 2009, the RO increased the evaluation of the mood disorder to 50 percent effective from July 12, 2006, and in a September 2016 rating decision, the RO increased the Veteran's evaluation for his mood disorder to 100 percent, effective May 22, 2014. 

However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. Therefore, the Veteran's mood disorder claim prior to May 22, 2014 is still on appeal, and the issue has been recharacterized as such.

Regarding the claim for TDIU, the Veteran initially claimed TDIU in May 2009 but was denied in a December 2009 rating decision. The Veteran was granted a 100 percent evaluation for his mood disorder, effective May 22, 2014, but was denied TDIU prior to that date in a September 2016 Supplemental Statement of the Case (SSOC). 

The issue of entitlement to service connection for PTSD has been raised by the record in an internal VA email dated July 15, 2013 concerning the Veteran, and also on a May 9, 2014 VA Form 21-4142 written by the Veteran, where he references being diagnosed with PTSD by a physician at a state facility, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  Prior to May 22, 2014, the Veteran's service-connected mood disorder was manifested by occupational and social impairment with deficiencies in most areas, including judgment, thinking, mood, family relations, and work; total occupational and social impairment was not demonstrated.  

2.  Prior to May 22, 2014, the Veteran was rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 70 percent, but not higher, for the service-connected mood disorder have been more nearly approximated for the period prior to May 22, 2014.  

2.  Prior to May 22, 2014, the criteria for entitlement to TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran certified that he received noticed attached to his application advising him of the evidence necessary to substantiate a claim for benefits, to include notice of the information that he was responsible for providing the evidence VA would attempt to obtain.  It is not alleged that notice was less than adequate.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's service personnel records and records obtained from the Social Security Administration (SSA) have also been obtained and reviewed.  

He was afforded VA examinations in October 2007, September 2009, and May 2014.  The examiners' findings were based on review of the service treatment records, the VA treatment records, physical examination of the Veteran, mental status examination of the Veteran, and an interview with the Veteran.  The examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II. Increased Ratings

The Veteran seeks a disability rating in excess of 50 percent for the service-connected mood disorder prior to May 22, 2014.  The Veteran is currently evaluated for mood disorder due to head trauma with mixed features at 100 percent disabling from May 22, 2014.



Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  


Mood Disorder

The Veteran's mood disorder is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435, prior to May 22, 2014.  

Under that code, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Symptoms listed in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending before August 4, 2014.  Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

In July 2006, the Veteran received a VA mental health consultation, and the Veteran complained of poor concentration, head trauma, memory loss, headaches, and anxiety along with paranoia.  The VA psychiatrist noted the Veteran's issues with substance abuse and continued a diagnosis of mood disorder due to head trauma with mixed features.  The Veteran was described as alert and casually dressed, his speech rapid with short latency of replies and fidgety movements.  He was described as superficially euthymic, affect wide, but no perceptual abnormalities. His Axis I diagnosis included mood disorder due to trauma, bipolar type, and a GAF score of 50 was provided.

In October 2007, the Veteran received a VA mental disorders examination, where the VA examiner diagnosed the Veteran with a mood disorder due to head trauma with mixed features. Here, a GAF score of 55 was assigned, which denotes moderate symptoms. The examiner opined that the Veteran was neither thought disordered nor delusional and he did not experience auditory or visual hallucinations.

In February 2008, the Veteran received an examination from Social Security, where the contract psychologist initially observed the Veteran as being openly agitated and angry at the world in general. His mood was described as anxious and depressed, and he exhibited psychomotor restlessness, though he was alert and oriented.  The Veteran's insight and judgment was reported by the examiner to be variably impaired, and his concentration levels to be markedly impaired.  This psychologist diagnosed the Veteran with mood disorder, with depressed and agitated moods, generalized anxiety disorder, with chronic methamphetamine dependence, cannabis dependence, and alcohol dependence.  A GAF score of 55 was reported.

In September 2009, another VA examination was provided. The Veteran himself stated that he was depressed all the time and "didn't feel right" most of the time.  The examining VA psychologist noted the Veteran as alert, casually dressed and groomed, with speech and movements within normal limits, but with poor eye contact.  This examiner continued the diagnosis of the mood disorder due to head trauma, bipolar type, with personality changes due to head trauma and alcohol abused, and assigned a GAF score of 52.

In a November 2009 VA treatment note, the Veteran reported he felt very poorly, that he slept poorly, only a few hours a night, that his thoughts go fast, and that he is restless and jittery.  He reported hearing voices in his head, while awake and often at night. The examining psychiatrist noted the Veteran's appearance to be slightly fatigued but tense, casually dressed and groomed, with rapid speech and restless movements.  His mood was reported anxious and depressed, his affect constricted, but his cognitive deficits were grossly intact.  The diagnosis of the mood disorder was continued, and GAF score of 48 was provided.

In May 2014, the Veteran received another VA mental disorders examination, where the examining psychologist noted the Veteran with depressed mood, anxiety, suspiciousness, panic attacks that occur weekly, disturbances of motivation and mood, suicidal ideation, persistent delusions or hallucinations, to include the Veteran believing he is being followed by helicopters.  The examiner also noted obsessional rituals with interfere with activities, disorientation as to time and place, and neglect of personal appearance and hygiene.  The Veteran's speech was reported as pressured and at times illogical. The examiner indicated that, overall, the Veteran maintained moderate to severe impairments in interpersonal relationships, mild impairment in attention and concentration, moderate impairment in coping with stress, and moderate impairment in motivation and drive.  

The Board finds that the Veteran's mental health record is consistently evaluated from the time of the first VA mental health treatment, with a worsening noted over time.  In addition, the Social Security psychologist's 2008 examination of the Veteran was consistent with examinations and treatment notes from VA providers.  The examinations and assessments are generally consistent with one another, and there are no contrary opinions of record. According to the probative evidence, the Veteran's psychiatric symptoms have been consistent and worsening since the effective date of service connection.  These symptoms include mood disorder, bipolar symptoms, sleep disturbance, avoidant behavior, social isolation, depression, panic attacks, near-continuous depression, anxiety, and irritability.  

Based on the foregoing, the Board finds that the Veteran's overall disability picture more nearly approximates the criteria for the assignment of a 70 percent rating for the Veteran's service-connected mood disorder.  

Although the examiners in the appeal period found the Veteran's disability to be moderate to moderately severe overall, the Board finds that the additional factors of limited-to-no insight, impaired judgment, added paranoia, and the possibility that the Veteran verbally under reports his symptoms, results in a disability picture manifested by occupational and social impairment deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  

In this case, the Board has considered the findings of the VA examiners, in conjunction with the findings from VA mental health professionals who regularly treat the Veteran for his mental illness.  The record suggests that the Veteran has additional mental disorders other than the service-connected mood disorder; he is also diagnosed with cocaine dependency, alcohol dependency, and methamphetamine dependency, but is not service connected for those disabilities.  Nevertheless, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.10.

Accordingly, when considered collectively, the Board finds that the overall severity of the Veteran's service-connected mood disorder more nearly approximates the criteria for the assignment of a 70 percent rating, for the entire period covered by this claim.  

In this regard, the Board also finds that total occupational and social impairment is not demonstrated.  The Veteran is able to attend most of his medical appointments and VA examinations.  He is able to communicate both verbally to examiners and in written form to the RO regarding his symptoms.  During most of this period, he is consistently oriented to time, place, month, and day.  The medical evidence contains several mental status examination reports throughout the appeal period showing that there was no evidence of delusions or hallucinations until the May 2014 VA examination.  Thus, it cannot be said that the Veteran suffers from "persistent delusions or hallucinations" during most of the appeal period.  Likewise, the Veteran does not have gross impairment in thought processes or communication, and he does not exhibit grossly inappropriate behavior.  Further, he does not exhibit persistent danger of hurting himself or others.  

Accordingly, the severity of the Veteran's service-connected mood disorder does not rise to the level of total occupational and social impairment, and therefore a rating in excess of 70 percent for the service-connected mood disorder is not warranted for the period on appeal.  Thus for the period at issue prior to May 22, 2014,  the Veteran has not exhibited any other symptoms contemplated by a 100 percent rating, or any non-listed symptoms of comparable severity . Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

III. TDIU

The Veteran also explicitly maintains that he has been unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities not only currently but prior to May 22, 2014.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is currently evaluated for mood disorder due to head trauma with mixed features, rated as 70 percent disabling from July 12, 2006, as of this decision, and as 100 percent disabling from May 22, 2014.  Additionally, the Veteran is currently evaluated for lumbar spine degenerative disc disease at 20 percent from March 25, 2004; right lower extremity radiculopathy associated with lumbar spine degenerative disc disease, rated 10 percent from June 17, 2010; and left lower extremity radiculopathy associated with lumbar spine degenerative disc disease, also rated 10 percent from June 17, 2010.  The combined evaluations for these disabilities were 60 percent or less prior to July 12, 2006, and at least 70 percent from July 12, 2006 forward as of this decision. As of May 22, 2014, the Veteran's combined evaluations are 100 percent.

TDIU due to service-connected disabilities prior to May 22, 2014  

From July 12, 2006, as of this decision, the Veteran's combined evaluation was at least 70 percent.  Accordingly, during the period from July 12, 2006, the Veteran has a disability rated as 40 percent disabling or more, and his combined evaluation is 70 percent or more.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met for this period.  

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since 2005, prior to which he worked periodically as a landscaper or doing other odd jobs. No other employment outside of this is of record. 

The Veteran dropped out of high school in 11th grade, though he obtained a GED later, at an unspecified date.  As a teenager, he described his living as "survival," because he was beaten by his stepfather. After he dropped out of high school, he joined the Army and served as a paratrooper for a period of time, but after an off-duty incident where he was hit in the head, he spent some time in the hospital and reported that he first couldn't talk or understand others.  He would forget what he was trying to say and reports he is partially amnestic for the head injury incident.  After the head injury, he switched to clerical duties and says he had an attitude after the injury.  The Veteran reported he had minor disciplinary issues afterwards, and after being reduced in rank for an unknown incident, he left the service early.  He reports various jobs, mostly in landscaping, and last worked for a church, but was fired in 2005 for not showing up and following instructions, and he has not worked since. 

The Veteran has generally asserted that he has been rendered unable to gain or maintain employment as a result of his mood disorder symptoms and his lower back and lower extremity radiculopathy disabilities. Specifically, the Veteran has repeatedly alleged that his memory issues and anxiety prevent him from functioning well at work, as he either panics when assigned too many tasks or forgets to start or complete assignments. In addition, his lower back and lower extremity disabilities have substantially inhibited his ability to work as a landscaper, his primary occupation since leaving military service. The Veteran is competent to report such symptoms, as they are lay observable, as well as their effects upon his ability to work. Jandreau, 492 F.3d 1372.

In addition to the Veteran's work and education history, as well as his lay statements, numerous medical records and opinions have been associated with the claims file. VA treatment records reflect on-going treatment for near continuous panic episodes and depression, and several notations are of record concerning difficulties at work due to memory loss and concentration, as well as difficulty with his supervisor when working due to anxiety and memory loss.  In December 2006, the Veteran's primary VA psychiatrist provided a report to the Veteran's local county department of employment and social services, where he remarked the Veteran has a physical and mental incapacity that prevents or substantially reduces his ability to work full time at his customary job, and stated these limitations were permanent.  The primary reason given by the VA psychiatrist was the diagnosis of the Veteran's mood disorder due to head trauma, bipolar type.

A January 2007 spine examination by VA indicated the Veteran's service-connected lower back disability prevented him, as a former landscaper, from climbing trees or lifting his legs.

The Veteran's SSA disability records have been associated with the claims file. In their decision, the SSA found the Veteran to be disabled for their purposes as of March 2008 due to the Veteran's mood disorders, left shoulder disability, and lower back disability. The supporting medical records, including a February 2008 SSA examination, further specify that overall the disability resulted in mild difficulty with social functioning and moderate difficulty with maintaining concentration, persistence or pace.

In February 2008, the psychologist from Social Security who examined the Veteran reported he appears to have the general cognitive abilities to understand, remember, and carry out one- and two-step instructions of at least mild levels of complexity. He has limitations in his abilities to maintain concentration, persistence, and pace throughout the course of a typical workday and workweek. He has the general cognitive abilities to make judgments on simple work-related decisions, but his history of poor judgment suggests that he may periodically falter in this area. His anxiety, limited frustration tolerance, and poor coping skills create harriers against effective management of work pressures and adaptability, to changes in a typical work setting. There also appear to be at least moderate limitations in his ability to interact appropriately with supervisors, co-workers, and the general public.  

In December 2010, the Veteran reported on a written lay statement that he has panic attacks occurring 5 to 10 times a day and bouts of depression, affecting any possibility of relationships with others.

In February 2012, the Veteran's VA social worker provided a note indicating the Veteran was homeless and living in his truck, since October 2011, and also said the Veteran's medical conditions prevented him from working to earn money for his housing.

In April 2012, the VA psychiatrist who had treated the Veteran since 2006 provided a statement to a local judge pending adjudication of criminal offenses, stating the Veteran had bipolar mood disorder and personality change due to left temporal head trauma, as well as amphetamine dependence and opioid abuse. This psychiatrist indicated the Veteran's prognosis is poor in the absence of a specific court order for treatment.

The Board finds that the lay and medical evidence shows the Veteran's service-connected mood disorder and other service-connected back and lower extremity disabilities renders him unable to perform the physical, mental, and social acts that are required in a work-like setting for a sedentary occupation in which the Veteran has work experience, namely in landscaping.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with the mood disorder, specifically the Veteran's noted issues with near constant anxiety around others, concentration loss and memory loss, all of which interfere with the Veteran's ability to work with others and remember and complete assigned tasks. As such, entitlement to TDIU is warranted.

From the date of the Veteran's initial claim, because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, entitlement to a TDIU is warranted prior to May 22, 2014.  38 C.F.R. §§ 3.340, 3.341, 4.16.


	(CONTINUED ON NEXT PAGE)




ORDER

A rating of 70 percent, but not higher, for the service-connected mood disorder is granted prior to May 22, 2014, subject to the law and regulation governing the payment of monetary benefits.  

Entitlement to a TDIU due to service-connected disabilities prior to May 22, 2014 is granted, subject to the law and regulations governing the payment of VA compensation benefits.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


